Dismissed and Memorandum Opinion filed May 7, 2009







Dismissed
and Memorandum Opinion filed May 7, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00159-CV
____________
 
RICHARD and LAURA BUNN, CHRIS
TREVINO, SHANNON HAVARD, ANGELA and RAYMOND PHILLIPS, THOMAS and ELOISE ELAM,
MICHAEL BARFIELD, DONNA MCGENIE, ZAKIYYAH CALDWELL, CHARLES and CHRISTY
VENEABLE, COLLEEN FOLEY, WALTER BUTLER, LOIS NIEZGODA, TANISHA LEWIS, GREG TAYLOR, SHERYL JARVIS, EDIE NETUSIL, and JUNE
LOCKHART, Appellant
 
V.
 
NETWORK FUNDING CORPORATION, Appellee
 

 
On Appeal from the
334th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-48940-A
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 13, 2009.  On May 1, 2009, the parties
filed a joint motion to dismiss the appeal in order to effectuate a compromise
and settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is granted.




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Anderson, Guzman, and Boyce.